This is an action wherein Mrs. Hattie Reynolds, one of the defendants in error, as plaintiff, brought suit against Ben J. Minot, plaintiff in error, and C.H. Payton, one of the defendants in error, as defendants, for damages in the wrongful taking of an automobile from her, and for slander. Judgment was for plaintiff in the trial court, and Ben J. Minot appealed by petition in error and case-made attached. The record was filed in this court February 25, 1922. Plaintiff in error has failed to file brief in the case as required by rule 7 of the court and has failed to give any excuse for such failure. We are, therefore, of the opinion the appeal should be dismissed.
By the Court: It is so ordered.
Note. — See under (1) 3 C. J. p. 1444.